Citation Nr: 1118582	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of both legs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to May 1946, from September 1950 to September 1955, and from December 1955 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in May 2010 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDING OF FACT

1.  The Veteran has not sustained the loss or loss of use of both legs as due to service-connected disability.

2.  The Veteran has full use of both upper extremities.  


CONCLUSION OF LAW

The criteria for SMC based on loss of use of both legs have not been met. 38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(c) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2009 and June 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in June 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The Veteran contends that he is entitled to SMC based on loss of use of both legs due to his service-connected left and right knee disabilities. He asserts that he is unable to walk.  Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim as the records show the Veteran does not have loss of use of both legs.  Therefore, the Veteran's claim is denied.  

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

As provided under 38 U.S.C.A. § 1114(m), SMC is warranted where the Veteran, as a result of a service-connected disability, has sustained the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.

The Veteran is service-connected for residuals right meniscetomy with failed total knee replacement and subsequent arthrodesis (60 percent); degenerative joint disease of the left knee (30 percent); osteoarthritis of the lumbar spine (10 percent); and degenerative joint disease mid tarsal and forefoot of the left foot (10 percent).  

The Veteran underwent a VA examination in June 2010.  The Veteran reported a history of a right total knee replacement in 1987 that failed due to infection.  The Veteran subsequently had an arthrodesis of the knee with no additional complications.  The Veteran also underwent a left total knee replacement in February 2008.  The Veteran currently ambulates with a cane.  

A physical examination revealed that with regard to the right knee, there is deformity and incoordination, but no giving way, instability, pain, stiffness, weakness, decreased speed of motion, dislocation, subluxation, locking, effusion, or inflammation.    With regard to the left knee, there is no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, dislocation, subluxation, locking, effusion, or inflammation.  The Veteran is unable to walk more than a few yards and unable to stand for more than 15 to 20 minutes. The Veteran's right knee is fused at fully extended position; however, his left knee has range of motion from 0 to 110 degrees.  

The examiner opined that the Veteran does not have loss of use of both legs as he is ambulatory with the use of one cane and there is only loss of use of the right knee, not both knees.  Additionally, the examiner noted that there is no involvement of the upper extremities.

Based on the above examination, the criteria for SMC due to the loss of use of the lower extremities are not met.  Therefore, the preponderance of the evidence is against the claim, and the Veteran's claim is denied.
ORDER

The claim for entitlement to SMC based on loss of use of both legs is denied.



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


